577 N.E.2d 587 (1991)
Don MILLER, Appellant,
v.
STATE of Indiana, Appellee.
No. 54S00-8808-CR-773.
Supreme Court of Indiana.
September 10, 1991.
Susan K. Carpenter, State Public Defender and J. Michael Sauer, Deputy Public Defender, Indianapolis, for appellant.
Linley E. Pearson, State Atty. Gen. and Wendy Stone Messer, Deputy Atty. Gen., Indianapolis, for appellee.

ON PETITION FOR REHEARING
GIVAN, Justice.
Appellant has filed a petition for rehearing in which he points out that this Court erred in the original opinion, Miller v. State (1990), 563 N.E.2d 578, 582, when we stated that appellant would have needed his parole officer's prior permission to purchase the radio in question.
The correct statement of facts is that parole officer Remaklus testified that appellant recently had been released from prison and placed under his charge, that when he called on appellant at his place of residence he observed a radio, and that he *588 knew as an inmate of the institution appellant would not have been permitted to own such a radio. He therefore questioned appellant as to how he had acquired the radio and appellant falsely told him that he had left his room, and when he returned, the radio was there.
When the parole officer advised him that he could not buy that story, he directed appellant to take the radio to Mrs. Chrisman, who was the township trustee, until the matter could be resolved. The result remains the same concerning the admissibility of the parole officer's testimony.
Appellant's petition for rehearing is denied.
SHEPARD, C.J., and DeBRULER, DICKSON and KRAHULIK, JJ., concur.